UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


          v.                                                        DECISION AND ORDER
                                                                        19-CR-125-A
JOHN SANDERS, JR.,

                                    Defendant.


       Defendant John Sanders, Jr., is charged in nine counts of a 28-count Second

Superseding Indictment with various narcotics-related offenses, including a narcotics

conspiracy at Count 1. 1 Dkt. No. 291. This case was referred to Magistrate Judge

Jeremiah J. McCarthy pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial

proceedings. Dkt. Nos. 4, 43.

       After conducting a suppression hearing, on January 19, 2021, Magistrate Judge

McCarthy filed a Report and Recommendation (“R&R”), Dkt. No. 502, recommending

that the Court grant the motions by Defendant to suppress evidence obtained on August

31, 2018 and November 26, 2018, Dkt. No. 99, pp. 6-7. The Government filed

objections to those recommendations. See Dkt. No. 517. Defendant filed his response




1 Count 1 charges a narcotics conspiracy from approximately August 2018 to June 18, 2019; Counts 2
and 3 charge maintaining a drug-involved premises (67 Townsend Street and 76 Townsend Street,
respectively), in the same timeframe as Count 1; Counts 4 and 5 charge possession with intent to
distribute cocaine base and marijuana, respectively, on August 31, 2018; Count 6 charges possession
with intent to distribute marijuana on November 26, 2018; Count 7 charges possession with intent to
distribute marijuana on December 5, 2018; Count 14 charges possession with intent to distribute cocaine
base and marijuana on January 21, 2019; and Count 28 charges possession with intent to distribute
marijuana on June 18, 2019. The Court issued a Decision and Order on January 11, 2021 adopting the
Report and Recommendation that recommended the Court deny Defendant’s motions to suppress and for
an evidentiary hearing relative to a January 21, 2019 traffic stop of Defendant’s vehicle. Count 14 is
specific to that incident and is not pertinent to the instant Decision and Order.
in opposition thereto, Dkt. No. 531, and the Government filed reply papers, Dkt. No.

539. Oral argument on the Government’s objections was held before the Court on April

28, 2021. See CM/ECF Minute Entry, 04/28/2021. The Court thereafter required

further briefing. See Dkt. No. 546. The parties’ supplemental papers were then filed,

see Dkt. Nos. 549, 550, and oral argument was continued on June 2, 2021, see

CM/ECF Minute Entry, 06/02/2021.

       Upon de novo review, and for the additional reasons that follow, the Court

ADOPTS Judge McCarthy’s R&R. Defendant’s suppression motions are GRANTED,

and the Government’s objections are OVERRULED and its request to reopen the

suppression hearing for a limited purpose is DENIED.

                                       DISCUSSION

       On a dispositive matter, such as motions to suppress, the magistrate judge may

only issue an R&R. See 28 U.S.C. § 636(b)(1)(A),(B). Pursuant to 28 U.S.C.

§636(b)(1)(C), the Court applies a de novo standard of review to the portions of a report

and recommendation to which specific objections have been raised. When a party does

not object to a portion of an R&R, or when a party makes objections that are conclusory,

general, or without legal support, a district court reviews those portions for clear error.

See United States v. Preston, 635 F. Supp. 2d 267, 269 (W.D.N.Y. 2009). A district

court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court assumes the parties’ familiarity with the prior proceedings and the

issues that are under review. The facts relevant to Defendant’s motions are discussed

below only to the extent necessary to explain the Court’s analysis.



                                              2
I.     Physical evidence seized from Defendant’s person on August 31, 2018

       A. Factual Background

       On August 21, 2018, a search warrant was issued by a Buffalo City Court Judge,

authorizing a search of the premises described as “67 Townsend Buffalo Ny 14206 in

the lower front apt.[ ] It is a 1.3 story 2 family home white in color with white trim.” Dkt.

No. 463-2 (Gov’t Ex. 2 [search warrant]). The search warrant further states that 67

Townsend is “occupied” by an “Unknown B/m 5’-10’’ 185-200 lbs in his late 20’s to early

30’s dark complexion with a beard.” Dkt. No. 463-2, p. 2. It authorizes a search of “any

person thereat or therein . . . for the following property, to wit: CRACK COCAINE and

for any personal papers or documents which tend to identify the owner, leasee or

whomever has custody or control over the premises . . . searched or the items seized

and seize said property forthwith”. The search warrant was to be executed within 10

days of the date it was issued. See Dkt. No. 463-2, p. 2.

       Ten days later, on August 31, 2018, Officer AB Patterson was part of the search

warrant team that searched the premises of 67 Townsend, with his objective “to be in

the area so people that are around don’t think it’s a burglary” and if “there’s anybody

that[’s] running, we stay on the outside perimeter to chase after them”. See Dkt. 463-4,

p. 1 (Gov’t Ex. 4A [photograph of the front of 67 Townsend]).

       Officer Patterson first testified that in approaching the premises he saw a group

of people running from the building, and he chased one person who ran to the right side

of 67 Townsend. That individual was wearing a red shirt, and Officer Patterson

identified him during the hearing as Defendant. See Dkt. 463-4, p. 7 (Gov’t Ex. 4G

[photograph of Defendant]). When Officer Patterson focused on Defendant, he saw him



                                              3
run “to the right side of the house”, ending up on what appears to be a concrete

driveway/ walkway leading to the rear, righthand side of the house, near the backyard.

See Dkt. 463-4, pp. 1, 3, 4 (Gov’t Ex. 4A, 4C, and 4D [photographs of this area, from

different perspectives, with Exhibit 4A also depicting the adjacent lot to the right of 67

Townsend]). There, Defendant turned and lowered himself to the ground as if

surrendering and Defendant was apprehended on the ground in that location.

Approximately 5 to 10 feet from Defendant to the right side of the house (if facing the

façade of 67 Townsend from the street) was a crumpled-up tent in a vacant lot, with

another house to the right of that vacant lot. See Dkt. 463-4, p. 2 (Gov’t Ex. 4B

[photograph of the deflated tent]).

       When specifically asked where Defendant started running from, Officer Patterson

later testified, “I want to say he—well, I don’t want to make anything up. I just saw him

running. And that’s when we all got out of our cars. I can’t say where it started.” He

followed this with, “I want to say I saw him running on the right side of the house . . .”

Magistrate Judge McCarthy found that Officer Patterson “could not say where Sanders

ran from”.

       Officer Patterson detained and handcuffed Defendant, and then searched him

and recovered his wallet, which contained his identification; his cell phone, an “unknown

amount of money”; and keys. See Dkt. 463-4, p. 9 (Gov’t Ex. 4I [photograph of the

items recovered from Defendant’s person]). He patted Defendant down and handed all

the contents of Defendant’s pockets over to a detective. Officer Patterson “did not find

anything illegal” on Defendant, although he later found marijuana, i.e., “multiple bags”

with “cylinders of weed inside” them under the tent in the vacant lot adjacent to 67



                                              4
Townsend. See Dkt. 463-4, p. 2 (Gov’t Ex. 4B [photograph of the deflated tent, and

empty baggies that did not contain narcotics]); Dkt. No. 466, p. 12 (Hr. Tr.). There was

no testimony about the amount of marijuana found under the tent, although the Buffalo

Police Report from that date notes there was “over 2 oz.” of marijuana and “cut”. Dkt.

No. 463-1 (Gov’t Ex. 1), p. 2.

       Detective Raymond Krug was also a part of the search team on August 31, 2018.

He testified that he was aware that Townsend Street “had high activity of narcotics

dealings” and that marijuana and crack cocaine were being sold at 67 Townsend. He

admitted that he had not seen the search warrant prior to the raid and that he was not

involved in obtaining the warrant, although he was aware that the search was pursuant

to a warrant. Detective Krug also testified that he did not know if the search warrant

described Defendant, or if Defendant lived at 67 Townsend or had ever been inside the

property. Dkt. No. 466, pp. 52-53.

       He saw Defendant in the backyard of the premises. Detective Krug was familiar

with Defendant, having observed him at another premises in 2013 or 2014 when

Defendant was arrested for possession of narcotics. He testified that Defendant was

placed in handcuffs before marijuana was found in the tent adjacent to 67 Townsend

and before crack cocaine was found in a vacant garage across the street from 67

Townsend. See Dkt. 463-4, p. 6 (Gov’t Ex. 4F [photograph of Defendant in handcuffs

and seated next to the front porch of 67 Townsend]). When asked whether 67

Townsend was searched, Detective Krug responded in the affirmative; however, he

could not remember if anything was found inside the apartment. There was no

testimony concerning the length of the search in the lower apartment at 67 Townsend,



                                            5
or when that search began and ended in relation to Defendant’s arrest. Detective Krug

collected the money recovered from Defendant and gave it to his supervisor to count.

The cash totaled over $1,400.

      The Buffalo Police Report from August 31, 2018 reflects that Defendant was

charged with New York Penal Law § 221.15 (criminal possession of marijuana in the 4th

degree). Dkt. No. 463-1 (Gov’t Ex. 1), p. 1.

      The Government conceded at the June 2, 2021 continuation of oral argument

there is nothing in the record regarding surveillance of 67 Townsend or how long that

surveillance had been conducted before August 31, 2018.

      B. Initial Analysis

      The Government’s primary objection is that the search and seizures were

conducted pursuant to a validly issued and properly executed New York State search

warrant, an argument that the Government admits it did not make “explicitly” below.

Nevertheless, it asserts that the R&R “overlooked” this “simple fact” and that the

Magistrate Judge misapplied the law relative to warrantless searches and seizures.

      The Government’s reasoning is as follows: (1) Defendant was lawfully detained

pursuant to the doctrines in Michigan v. Summers, 452 U.S. 692 (1981) and Bailey v.

United States, 568 U.S. 186 (2013) because he was within the “immediate vicinity” of

the search warrant location, 67 Townsend; (2) upon seizing Defendant, the officers

could conduct a “limited search” of Defendant as a “self-protective measure”; and (3)

“(b)ased on these principles alone, officers acted properly in seizing the defendant’s

personal belongings.” Dkt. No. 517, p. 9.




                                               6
       Judge McCarthy did not address the issue of whether Defendant’s initial

detention was lawful or whether it was made pursuant to the search warrant. Rather, he

focused his analysis on warrantless seizures of items from Defendant and found that

there was no probable cause to believe the items seized from Defendant constituted

contraband or evidence of a crime. He also reasoned that a seizure cannot be

validated as supported by probable cause retroactively, finding that “there was no

contraband in Sanders’ wallet or on his person at the time of the seizure, and Officer

Patterson’s subsequent discovery of marijuana under a tent in the vacant field adjacent

to 67 Town[s]end (which is any event was never connected to Sanders) cannot

retroactively validate the seizure.” Dkt. No. 502, pp. 4-8.

       “It is well established that the burden of production and persuasion generally rest

upon the movant in a suppression hearing.” United States v. Arboleda, 633 F.2d 985,

989 (2d Cir. 1980). “[O]nce [the defendant] establishes a basis for his motion, the

burden rests upon the [g]overnment to prove, by a preponderance of the evidence, the

legality of the actions of its officers.” United States v. Battle, Case No. 5:13-cr-38-cr-1,

2013 WL 5769982, 2013 U.S. Dist. LEXIS 152689, *15 (D. Vt. Oct. 24, 2013) (internal

quotation marks and citations omitted). The Government did not meet this burden.

       The Court concludes that although there was a valid search warrant, it did not

authorize the seizure of the items recovered from Defendant’s person. In addition, the

Government has not met its burden of proving that the seizures, if warrantless, were

legal, in other words, that the seizure was “otherwise justifiable under any of the well-

recognized exceptions to the Fourth Amendment’s warrant requirement[.]” United




                                              7
States v. Joyner, No. 3:17-cr-00236 (JAM), 2019 WL 1760843, 2019 U.S. Dist. LEXIS

67996, *8-9 (D. Conn. Apr. 22, 2019).

       C. Whether the search warrant authorized the search and seizures at issue

       The Fourth Amendment’s particularity requirement, which outlaws sweeping,

general warrants, requires a sufficiently clear description of both (1) “the place to be

searched”, and (2) “the persons or things to be seized.” U.S. Const. amend. IV

(emphasis added). “The requirement that warrants shall particularly describe the things

to be seized . . . prevents the seizure of one thing under a warrant describing another.”

Marron v. United States, 275 U.S. 192, 196 (1927); see also United States v. Clark, 638

F.3d 89, 102-103 (2d Cir. 2011). Warrants in narcotics cases have generally been

subjected to less exacting standards than other categories of cases. See, e.g., United

States v. Riley, 906 F.2d 841, 843 (2d Cir. 1990) (categories of records “and other items

that constitute evidence of” drug crimes sufficiently particular); United States v. Young,

745 F.2d 733, 758 (2d Cir. 1984) (warrant for narcotics and “notes, documents and

papers and other evidence of” narcotics conspiracy not overbroad).

       First, the Government posits that Defendant was properly seized because he fits

the description of “the target’s height, weight, age, complexion, and facial hair”.

Defendant admits that the description of 67 Townsend’s occupant “matches [his]

characteristics in the most general of terms”, which the Court concludes is so. Compare

Dkt. No. 463-2 (Gov’t Ex. 2), p. 2 (description of 67 Townsend’s occupant in the

warrant) with Dkt. No. 463-1, p. 1 (Gov’t Ex. 1 [August 31, 2018 Buffalo Police Report]),

p. 1 (listing Defendant’s characteristics as black male, age 35, 5’ 10’’ tall, 200 pounds,

black hair brown eyes, dark brown complexion); see also Dkt. 463-4, p. 7 (Gov’t Ex. 4G



                                             8
[photograph of Defendant]); Dkt. 463-4, p. 9 (Gov’t Ex. 4I [photograph showing

Defendant’s identification card]). However, as Defendant points out, the description is

broad, the search warrant does not name him specifically, and he was not a “target” in

the search warrant as the Government describes him—rather, the description of the

unknown individual is of an “occupant” of 67 Townsend. The phrase allowing for the

search of “and of the person(s) of” is left blank on the search warrant application. There

is no evidence, as noted by Judge McCarthy, that Defendant “resided at or had ever

been inside of 67 Townsend.”

           Thus, Defendant was not specifically identified in the warrant as a person to be

searched or seized.

           Second, even though Defendant was not personally identified in the search

warrant, the warrant permits the search of “any person thereat or therein” for either

crack cocaine or papers or documents identifying any individual with “custody and

control over the premises . . . searched or the items seized”, and states that such items

could be seized. The parties dispute whether the officers could seize and search

Defendant pursuant to the broadly worded “any person thereat or therein” language of

the warrant, specifically “thereat”, which they agree is the term that applies here. 2


2   While this State case law is not controlling, it can be instructive.

         New York’s Criminal Procedure Law § 690.15(2) provides, “A search warrant which directs a
search of a designated or described place, premises or vehicle, may also direct a search of any person
present thereat or therein” (emphasis added). A Second Circuit district court decision interpreting this
statute states, “Of course, it is well-settled, and has been for a very long time, that this overly-broad
directive cannot be read literally, and does not authorize executing officers to search anyone unless the
application demonstrates probable cause for the search of that person.” Campbell v. Fernandez, 54 F.
Supp. 2d 195, 197 (S.D.N.Y. 1999) (emphasis added), citing People v. Nieves, 36 N.Y.2d 396, 404
(1975) (upholding this provision, against the claim that it was facially unconstitutional, and recognizing the
possibility of a valid “any-person-present” warrant).

        Indeed, the Nieves Court held that “[t]he circumstances under which a warrant may issue for the
search of all occupants of a particular place are severely limited: the facts before the issuing Judge at the

                                                          9
        The Court assumes, for the sake of argument, that the search warrant could be

properly viewed as an “any-person-present” warrant under the circumstances, meaning

that any person “present” at the time of the search could be assumed to be in

possession of contraband, i.e., crack cocaine, as identified in the warrant. However,

even if Defendant could be searched as a person “present” in the area authorized by

the search warrant at the time it was executed, it is apparent that the seizure of items

from Defendant was not authorized by the warrant.

        No crack cocaine was found on Defendant, or any controlled substances for that

matter. Indeed, crack cocaine was found in a vacant garage across the street from 67

Townsend, after Defendant was placed in handcuffs. There was no testimony or

evidence presented to connect Defendant to the crack cocaine in any fashion.

        Moreover, the items seized from Defendant were his wallet containing his

identification, his cell phone, an “unknown amount of money” (later determined to be

$1,400), and keys. It has not been argued, and the Court cannot make a reasonable

inference from the hearing evidence, how these items assisted law enforcement in

identifying an individual who had “custody and control over the premises . . . searched

or the items seized”. Dkt. No. 463-2 (Gov’t Ex. 2), p. 2

        “[W]hen items outside the scope of a valid warrant are seized, the normal remedy

is suppression and return of those items . . .” United States v. Matias, 836 F.2d 744,


time of the warrant application, and reasonable inferences from those facts, must establish probable
cause to believe that the premises are confined to ongoing illegal activity and that every person within the
orbit of the search possesses the articles sought.” Nieves, 36 N.Y.2d at 404. A more recent New York
Court of Appeals decision reiterates that warrants of this nature “are not categorically unconstitutional”,
further stating, “Indeed, we think it clear that surveillance of a location may yield a factual basis to infer
with the requisite force that the place is devoted to an ongoing illicit purpose, such as the manufacture or
marketing of narcotics (a ‘drug factory’) or their use (a ‘shooting gallery’ or ‘drug house’), and that all
those present at the time of the contemplated search will probably be in possession of contraband or
other specified evidence of illegality.” People v. Mothersell, 14 N.Y.3d 358, 365-366 (N.Y. 2010).

                                                     10
747 (2d Cir. 1988). Simply stated, the seizure of Defendant’s personal belongings

exceeded the scope of the search warrant. See, e.g., United States v. Abdellatif, 758

F. Supp. 2d 183, 189 (W.D.N.Y. Oct. 20, 2010), adopted by 758 F. Supp. 2d 13

(W.D.N.Y. Dec. 16, 2010). The Government’s assertion that the search and seizures

were properly conducted pursuant to the warrant is wholly without merit.

       D. Whether there are any other Fourth Amendment grounds for the search and
          seizure of Defendant, and particularly the seizure of Defendant’s personal
          items

       Again, while there was a search warrant here, the seizure of items from

Defendant was not authorized by the warrant. The Government poses some alternative

reasoning for the search and seizure of Defendant, and the seizure of the items from his

person. See, e.g., Abdellatif, 758 F. Supp. 2d at 189 (“Since the seizure of the

computer was not authorized by the warrant, the government bears the burden of

proving the legality of that seizure . . . The government has offered no justification for

the seizure of the computer, nor has it argued that the seizure does not warrant

suppression. Therefore, I recommend that any evidence derived from the seizure of the

computer be suppressed.”). The burden on the Government is akin to its burden on a

warrantless search or seizure. See Hart v. Myers, 183 F. Supp. 2d 512, 519 (D. Conn.

2002) (“[B]ecause warrantless searches are presumptively unreasonable . . . , it is the

government’s burden to show that a warrantless search, seizure or arrest fits within one

of the narrowly tailored exceptions to the warrant requirement of the Fourth

Amendment.”). The Court concludes that the Government’s reasoning for the seizure of

Defendant’s personal items does not meet its burden.




                                             11
       The Government argues that because Defendant was within the “immediate

vicinity” of the property that was the subject of the search warrant, detaining him was

proper, the officers could conduct a limited search of him as a self-protective measure,

and they could also seize Defendant’s personal belongings.

       The Supreme Court in Michigan v. Summers, 452 U.S. 692 (1981), stated that

“ . . . for Fourth Amendment purposes, we hold that a warrant to search for contraband

founded on probable cause implicitly carries with it the limited authority to detain the

occupants of the premises while a proper search is conducted.” Id. at 705 (emphasis

added). The Supreme Court later explained, “[i]n Summers, the Court defined an

important category of cases in which detention is allowed without probable cause to

arrest for a crime . . . The rule in Summers extends further than some earlier exceptions

because it does not require law enforcement to have particular suspicion that an

individual is involved in criminal activity or poses a specific danger to the officers.”

Bailey v. United States, 568 U.S. 186, 193 (2013).

       The Bailey Court held that “[t]he categorical authority to detain incident to the

execution of a search warrant must be limited to the immediate vicinity of the premises

to be searched.” Id. at 199 (emphasis added). “In determining whether an occupant

was lawfully detained within such ‘immediate vicinity’ of the premises to be searched,

courts may consider ‘[1] the lawful limits of the premises, [2] whether the occupant was

within the line of sight of his dwelling, [3] the ease of reentry from the occupant’s

location, and [4] other relevant factors.’” Cabral v. City of New York, 2014 U.S. Dist.

LEXIS 131342, *10-11 (S.D.N.Y. Sept. 17, 2014), quoting Bailey, 568 U.S. at 201.




                                              12
       Defendant concedes that if he was on the lawn of 67 Townsend when the police

began their search, he was in the “immediate vicinity” of the premises, but argues that if

he was in the vacant lot next door the Bailey factors would need to be assessed and

there was not enough information at the hearing to establish those factors.

       It is a close call whether Defendant was in the “immediate vicinity” of 67

Townsend, based on the suppression hearing evidence.

       From the testimony, the Court could reasonably infer that Defendant was “within

the line of sight” of 67 Townsend as he was within feet of the building. However, the

application of the other Bailey factors is less straightforward. It is unclear whether

Defendant could have easily entered or reentered 67 Townsend from his location.

There appears to be a door on the right-hand side of 67 Townsend, directly off the

concrete driveway/ walkway. See Dkt. No. 463-4, p. 3 (photograph). But there was no

testimony about the door or where the door led (to the lower front apartment or

otherwise), or whether the door was locked or unlocked. Also absent from the record is

any evidence concerning the delineation of 67 Townsend’s property and the property of

the vacant lot. Furthermore, the testimony was confusing about the location of

Defendant when he was initially observed running by Officer Patterson.

       While the concrete driveway/ walkway was “immediate” as it was within feet of 67

Townsend, the Court notes that the “immediate vicinity” case law cited by the

Government generally all involved individuals who were seen exiting the building at

issue, were encountered inside the residence, or had some connection to the building

such as ownership. See Dkt. No. 549, pp. 11-14 and n.1, 2.




                                             13
      In any event, even if Defendant’s initial detention was justified because he was

within “immediate vicinity” of the lower apartment of 67 Townsend, and thus a limited

search of his person for the purposes of officer safety would have been proper, the

Court concludes that the Government has failed to demonstrate that the continued

arrest of his person and seizure of his belongings was justified. As explained by the

Second Circuit:

             Absent special circumstances, the police of course have the
             authority to detain occupants of premises while an
             authorized search is in progress, regardless of individualized
             suspicion . . . They also have the authority to make a limited
             search of an individual on those premises as a self-
             protective measure . . . Beyond this general authority to
             detain persons and make limited security searches,
             however, there must be probable cause, or at least some
             degree of particularized suspicion, to justify further searches
             or seizures of individuals who are neither named in the
             warrant nor arrested as a consequence of the search . . .

Rivera v. United States, 928 F.2d 592, 606 (2d Cir. 1991) (internal citations omitted).

      After the first day of oral argument on the Government’s objections, the Court

required supplemental briefing from the parties on this point, citing Rivera. See Dkt. No.

546. The Government’s response focuses on the length of Defendant’s “detention”, i.e.,

30 minutes to 1 hour, as reasonable, and it argues that officers may both detain and

handcuff occupants/ individuals at a search warrant location while a search is

underway. But the Government does not address the items that were seized from

Defendant and why the keys, cash, phone, and wallet were subject to seizure.

      In the vein of Rivera, Defendant argues that even if his detention was reasonable

to ensure officer safety, the search of his person and seizure of items from him were

beyond the scope of the warrant and otherwise without probable cause. He reasons



                                            14
that “[n]othing illegal was found” on his person and “there is no evidence that [he] was a

continuing threat to officer safety after the conclusion of the search”. Dkt. No. 550, pp.

8-9. The Court generally agrees.

       In the alternative, the Government argues that the officers had probable cause to

believe a crime was being committed in their presence, to make an immediate arrest of

Defendant without a warrant, and to conduct a search incident to that arrest.

       The test for probable cause is based on “the totality of the circumstances.”

Illinois v. Gates, 462 U.S. 213, 230-231 (1983). The question is whether all the

available facts “viewed through the lens of common sense, would make a reasonably

prudent person think that a search would reveal contraband or evidence of a crime.”

Florida v. Harris, 568 U.S. 237, 248 (2013). It is the Government’s burden to establish

probable cause. See United States v. Elgisser, 334 F.2d 103, 110 (2d Cir. 1964).

       The laundry list of factors the Government expounds as constituting probable

cause includes: (1) Defendant matching the description of the individual listed in the

search warrant, and his presence at a search warrant location, i.e., being “any person

thereat” 67 Townsend; (2) Defendant’s flight upon seeing police officers arrive on the

scene; (3) Defendant’s criminal history of similar offenses, which the Government

argues can be judicially noticed in his pretrial services report; (4) Defendant’s presence

at a “high-crime drug house” and in a “high-crime neighborhood”; (5) Defendant’s “close

proximity” to marijuana found underneath a tent; and (6) seizure of cocaine base from a

“stash” location across the street.

       The record of the suppression hearing does not support the conclusions made by

the Government.



                                            15
        Probable cause to arrest “exists when the officers have knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient in themselves to

warrant a person of reasonable caution in the believe that (1) an offense has been or is

being committed (2) by the person to be arrested.” United States v. Fisher, 702 F.2d

372, 375 (2d Cir. 1983) (emphasis added). The controlled substances recovered by law

enforcement were not linked in any way to Defendant by the evidence presented at the

hearing. Defendant was only in “close proximity” to the marijuana (which at that point

was under the tent) when he laid himself down on the ground. It is undisputed that the

marijuana was recovered after Defendant was handcuffed by the officers. The cocaine

base was in a vacant garage across the street from 67 Townsend and was also

recovered after Defendant was placed in handcuffs.

        Even if the officers had probable cause to arrest Defendant for the marijuana and

could therefore search him incident to the arrest, justification to search is not justification

to seize. No connection was made between the items and the marijuana during the

suppression hearing such that probable cause to seize them may have emerged, either

before or after they were initially seized.

        The Court concludes that the Government failed to establish any grounds for

seizing Defendant’s personal items, and therefore they are suppressed.

II.     Physical evidence seized from Defendant’s vehicle on August 31, 2018

        A brown book (an alleged “drug ledger”) 3 was seized from Defendant’s Chevy

Impala vehicle following his arrest on August 31, 2018. His vehicle was parked across


3 The brown book contained “a bunch of numbers”, and the Government argued at Defendant’s detention

hearing that it is a drug ledger. See Dkt. No. 217, pp. 1-4. The Government affirmed its position that the
book is a drug ledger during oral argument on its objections.


                                                   16
the street from 67 Townsend and a house or two down the street from that address. As

noted by the Magistrate Judge, the New York State search warrant specifically states

“NONE” in the category of vehicles to be searched pursuant to the warrant; thus, the

search of the vehicle was warrantless. Dkt. No. 502, pp. 8-9 and n.4; see Dkt. No. 463-

2 (Gov’t Ex. 2), p. 2.

        A warrantless search or seizure without probable cause does not violate the

Fourth Amendment if “the authorities have obtained the voluntary consent of a person

authorized to grant such consent.” United States v. Elliott, 50 F.3d 180, 185 (2d Cir.

1995). The prosecution must demonstrate by a preponderance of the evidence that

consent was voluntarily given. See United States v. Isiofia, 370 F.3d 226, 230 (2d Cir.

2004). “[T]he question whether a consent to a search was in fact ‘voluntary’ or was the

product of duress or coercion, express or implied, is a question of fact to be determined

from the totality of all the circumstances.” United States v. Sanchez, 635 F.2d 47, 58

(2d Cir. 1980). “ ‘[C]onsent must be a product of that individual’s free and

unconstrained choice, . . . rather than a mere acquiescence in a show of authority.’”

United States v. Iverson, 897 F.3d 450, 458 (2d Cir. 2018).

        The Magistrate Judge found that Defendant’s consent to search his vehicle was

involuntary on the basis of two stated factors: (1) Defendant had been in custody for at

least 30 minutes when gave the alleged consent, 4 and (2) Defendant merely acquiesced

to a show of authority because of the circumstances. Judge McCarthy made an

adverse credibility finding against Detective Krug, who testified about his exchange with


4 The Magistrate Judge noted that while the fact that a defendant is in custody does not, by itself, render

consent involuntary, see, e.g. United States v. Arango-Correa, 851 F.2d 54, 57 (2d Cir. 1988), consent
under such circumstances “does require more careful scrutiny”, United States v. Wiener, 534 F.2d 15, 17
(2d Cir. 1976). See Dkt. No. 502, p. 9.

                                                    17
Defendant, finding that Detective Krug did say “We’re gonna search your vehicle” to

Defendant, even though he attempted to retract that testimony.

       In other words, Detective Krug did not ask Defendant permission to search the

vehicle and instead told Defendant that law enforcement was going to search the

vehicle. Thus, Defendant’s response, described by Detective Krug as Defendant

“impl[ying] to [Detective Krug] that he didn’t have a problem with that”, was a “mere

acquiescence” to Detective Krug’s show of authority. A judge’s decision on the

voluntariness issue often amounts to a credibility determination, such as the one made

here. See, e.g., United States v. Hernandez, 5 F.3d 628, 633 (2d Cir. 1993).

       The Government’s primary objection is that Judge McCarthy failed to address the

totality of the circumstances leading to Defendant’s consent. The Government asks that

the Court find Defendant’s consent was voluntarily given, and in the alternative, that the

Court “recall Detective King to undergo further questioning regarding the defendant’s

voluntary consent.”

       At the June 2, 2021 continuation of oral argument, the parties both agreed that

the Court is bound by Judge McCarthy’s credibility findings unless if the Court reopens

the suppression hearing. “As a general matter, this Court defers to a magistrate judge’s

credibility findings in a criminal suppression context.” United States v. Quintana, 12-

CR-214S, 2018 WL 718565, 2018 U.S. Dist. LEXIS 19420, *3 (W.D.N.Y. Feb. 6, 2018),

citing Carrion v. Smith, 549 F.3d 583, 588 (2d Cir. 2008). The Court sees no reason to

disturb these findings or reopen the hearing, as the Government did not meet its burden

to establish that Defendant’s consent was voluntary. As such, the alleged drug ledger is




                                            18
hereby suppressed as fruit of the poisonous tree. See generally Wong Sun v. United

States, 371 U.S. 471 (1963).

III.   Physical evidence seized from Defendant’s person on November 26, 2018

       There was no search warrant with respect to the November 26, 2018 incident.

Rather, money (approximately $4,000 in U.S. currency) and keys (it is unclear what they

opened) were seized from Defendant’s person in the area of 67 Townsend following

surveillance of hand-to-hand transactions of marijuana by co-defendant Vernon James.

       A. Factual Background

       Officer Vincent Humphrey testified that there had been complaints from citizens

about 67 Townsend. The complaints led to law enforcement patrolling “in the area.”

Officer Humphrey then testified that the complaints concerned “a lot of black males and

a lot of drug activity”, but it is unclear if the complaints as to drug activity were

specifically lodged about 67 Townsend or just that neighborhood. He stated that he had

been familiar with the “area” before November 26, 2018 and that he had observed drug

activity, namely, “a lot of hand-to-hand transactions” occurring “from that area” and that

he had previously made arrests in “the area of 67 Townsend Street”. Officer Humphrey

agreed that he was familiar with the term “open air drug market” and that “this [was] an

open air drug market”. However, he did not explain what that term means.

       After conducting two traffic stops a couple of blocks from 67 Townsend, where

the drivers told him they had purchased marijuana at that location from an individual

whose description later matched that of co-defendant James, Officer Humphrey drove

to 67 Townsend and saw Defendant and James standing in front of the house. Neither

of them was on the porch. Officer Humphrey smelled a strong odor of marijuana and



                                               19
searched the area, finding some marijuana that was approximately two feet from where

Defendant and James were standing. James was charged with unlawful possession of

marijuana, and Defendant was charged only with criminal nuisance. When asked

where the marijuana was recovered, Officer Humphrey testified, “I don’t remember. I

just know it was around the front porch area.” He explained that “[a] little over $4,000”

in cash was found on Defendant, as well as “a key”.

       B. Analysis

       The Magistrate Judge held that (1) the police lacked probable cause to believe

Defendant was engaged in criminal activity, and therefore lacked justification for

arresting or searching him; and (2) even if Defendant had been properly arrested (which

is not his conclusion), the Government offered no justification for the seizure of the

items following the search incident to his arrest.

       The Court concludes that the Government failed to meet its burden of showing

probable cause for Defendant’s arrest and that the search incident to an arrest

exception to the warrant requirement applied here. Rather, as Defendant argues, this

was a situation of “mere presence” as Defendant was standing next to James when

Officer Humphrey approached them. In addition, the Government offered no reasoning

for the seizure of U.S. currency and keys from Defendant’s person on that date.

       The Government argues that there was probable cause to arrest Defendant for

unlawful possession of marijuana and/or criminal nuisance, and/or a variety of other

statutes, see Dkt. No. 549, pp. 21-23, based on the totality of the circumstances, e.g.,

Defendant’s presence at a narcotics “stash” location, his alleged proximity to James

during the two marijuana sales, and his close proximity to marijuana seized on the



                                             20
porch. Thus, the Government reasons, the search incident to an arrest exception to the

warrant requirement applied. The Court has reviewed the elements of these potential

charges and finds that none of them are applicable.

          For example, Defendant was charged with New York Penal Law § 240.45(2)

(criminal nuisance in the second degree), see Dkt. No. 463-5 (Gov’t Ex. 5), p. 1, which

requires a defendant to “knowingly conduct[] or maintain[ ] any premises, place or resort

where persons gather for purposes of engaging in unlawful conduct.” There is no

evidence that Defendant maintained 67 Townsend for the “purposes of engaging in

unlawful conduct”, however. At the hearing, Officer Humphrey testified that there was a

key on Defendant, which was recovered. However, there was no testimony that it

accessed the residence or that Defendant “maintained” that residence for illicit

purposes. To be sure, Officer Humphrey testified before the grand jury that he asked

Defendant about “a set of keys” on him and Defendant “stated the keys were to 67

Townsend at the time.”5 Dkt. No. 463-6 (Gov’t Ex. 6), pp. 8-9. But Officer Humphrey

did not say whether he confirmed that they keys accessed 67 Townsend.

          The record is even more confusing when one looks to the Buffalo Police Report

from this date, where “2 KEYS” are listed as having been recovered and in the narrative

from that date it is stated: “DEF Sanders, John did sit on the porch of 67 Townsend st

w/ CO-DEF James, Vernon who was exchanging marijuana for cash and was in

possession of a set of house keys to said address maintaining control of the property of

67 Townsend (known drug house).” Dkt. No. 463-5 (Gov’t Ex. 5). From this narrative, it




5   During oral argument, Defendant asserted he does not concede that these keys opened 67 Townsend.

                                                  21
is unclear whether Defendant or James possessed the key or keys to 67 Townsend.

The suppression hearing evidence does not show clarify this point, either.

       As to the “stash” location argument, Officer Humphrey only testified that there

had been complaints from citizens about drug activity and he had previously observed

“a lot of hand-to-hand [drug] transactions” in “the area”. He agreed that he had made

arrests “in the area of 67 Townsend Street” before November 26, 2018. Dkt. 466, pp.

56-58 (emphasis added).

       The Government’s other assertion, that Defendant was proximate to James

during the marijuana transactions, rests on the collective/ imputed knowledge doctrine.

“The collective knowledge doctrine provides that, for the purpose of determining

whether an arresting officer had probable cause to arrest, ‘where law enforcement

authorities are cooperating in an investigation, . . . the knowledge of one is presumed

shared by all.”” Savino v. City of New York, 331 F.3d 63, 74 (2d Cir. 2003), quoting

Illinois v. Andreas, 463 U.S. 765, 772 n.5 (1983).

       Officer Humphrey testified at the hearing that he was working with an individual

named Officer Rutherford on November 26, 2018, and he received information from

Officer Rutherford that the second individual he conducted a traffic stop on had “bought

drugs from 67 Townsend.” Dkt. No. 466, pp. 58, 60-61. This is the only testimony from

the hearing that mentions Officer Rutherford.

       The Government argues that Officer Humphrey received information that

Defendant had been next to James during the two marijuana transactions from Officer

Rutherford, which prompted Officer Humphrey to approach 67 Townsend Street. The

record does not reflect this, though.



                                           22
       The following exchange occurred with Officer Humphrey during the hearing, on

redirect: “Q. There was discussion that John Sanders was arrested for nuisance. And

to your knowledge, when Vernon James conducted these marijuana transactions, was

John Sanders present? A. (Inaudible). . . . Recross: Q. Well, you weren’t present—

you didn’t see any of these marijuana-- . . . You didn’t see any of these marijuana

transactions yourself, correct? A. No.” (emphasis added). Dkt. No. 466, pp. 65-66.

Counsel for the Government argues that he recollects Officer Humphrey answering

“Yes” in place of the answer labeled “Inaudible” in the transcript, and that the re-cross

examination supports this recollection. Dkt. No. 517, p. 6 n.3. But the Government did

not move to the Magistrate Judge to correct or supplement the record from the

suppression hearing, and it did not do so.

       The Court concludes that the collective knowledge doctrine therefore does not

apply in the way the Government argues it does, as it is unclear from the record

whether Officer Rutherford had observed Defendant next to James when the hand-to-

hand transactions took place.

       Finally, the Government’s argument regarding Defendant’s proximity to

marijuana seized on the porch falls flat as well. Neither Defendant nor James was on

the porch when Officer Humphrey approached 67 Townsend; they were standing

somewhere in front of the porch. Officer Humphrey testified that he smelled a strong

odor of marijuana and searched the area, finding some marijuana that was “[p]robably

like 2 feet” from where Defendant and James were standing. Dkt. No. 466, p. 61-63.

When asked where the marijuana was recovered, however, Officer Humphrey testified,

“I don’t remember. I just know it was around the front porch area.” Dkt. No. 466, p. 62.



                                             23
Indeed, Officer Humphrey was only slightly more specific in his testimony before the

grand jury, in that he located the marijuana in a “shopping bag”. Dkt. No. 463-6 (Gov’t

Ex. 6), pp. 7-8. In sum, there was no testimony that the marijuana was in plain view or

to indicate that Defendant even shared dominion and control over the marijuana.

       The Court determines that the Government did not establish probable cause for

the search and seizure of Defendant or that he could be searched incident to an arrest.

       Moreover, like the preceding analysis concerning the lack of sufficient justification

to seize the items recovered from Defendant on August 31, 2018, the same was lacking

on November 26, 2018 as well. Authority to search is not equivalent to authority to

seize. “A warrantless seizure is ‘per se unreasonable under the Fourth Amendment --

subject only to a few specifically established and well-delineated exceptions.’” United

States v. Carneglia, 603 F. Supp. 2d 488, 492 (E.D.N.Y. 2009), quoting Katz v. United

States, 389 U.S. 347, 357 (1967); see United States v. Cosme, 796 F.3d 226, 235 (2d

Cir. 2015) (“To be valid, . . . [a] warrantless seizure must meet one of the recognized

exceptions to the fourth amendment's warrant requirement.”). The Government’s

presentation during the suppression hearing elicited entirely insufficient proof of law

enforcement’s authority to seize.

       As such, the U.S. currency and keys seized from Defendant on November 26,

2018 are suppressed.

                                      CONCLUSION

       The Court has considered the Government’s remaining objections and

arguments and finds them to be without merit.




                                            24
      The Government states that it does not object to the suppression of Defendant’s

statements to law enforcement on August 31, 2018 that were made without him being

advised of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). The R&R

recommended that those statements be suppressed on that basis, and the Court finds

no clear error in suppressing those statements.

      Accordingly, the Court ADOPTS Judge McCarthy’s R&R, Dkt. No. 502, and

Defendant’s suppression motions, Dkt. No. 99, pp. 6-7, are GRANTED, and the

Government’s objections, Dkt. No. 517, are OVERRULED and its request to reopen the

suppression hearing for a limited purpose is DENIED.

      The parties shall appear for a status conference on July 9, 2021 at 12:00 p.m.



      SO ORDERED.



                                        __s/Richard J. Arcara________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: July 8, 2021




                                          25
